        Case 1:21-cr-00471-PKC Document 1 Filed 06/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                   X


UNITED STATES OF AMER I CA ,

                    -   v.       -                                           NOTICE OF INTENT TO
                                                                             FILE AN INFORMATION
ANTHONY STIMLER ,

                                 De f endant.

-   -   -   -   -   -   -    -       -   -   -   -   -    -    -   X




                    Please take notice that the United States Attorney's

Office wil l            file an information upon the defendant's waiver of

indictment, pursuant to Rule 7(b) of the Federal Rules of

Criminal Procedure .

Dated:              New York , New York
                    Junefl, 2021

                                                                   AUDREY STRAUSS
                                                                   United States Attorney



                                                         By:        ~-~~/
                                                                   ~&LIANA N. MURRAYQ
                                                                   Assistant United States Attorney


                                                                   AGREED AND CONSENTED TO:


                                                         By:
                                                                   ~~cc:}
                                                                   DIS.KRA~ F ' ,Esq.
                                                                   Attorney for ANTHONY STIMLER
